Citation Nr: 0023956	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  97-06 635 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
improved Department of Veterans Affairs (VA) pension benefits 
in the amount calculated as $6,762.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1991 to August 
1992.

This matter comes to the Board of Veterans' Appeals on appeal 
from an October 1996 decision by the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida VA 
Regional Office (RO), which determined that the veteran 
committed bad faith in the creation of the overpayment and 
thus, waiver was precluded.  

In his March 1997 VA Form 9, the veteran requested a hearing 
before a member of the Board at the RO.  In July 1997, the 
veteran waived the Travel Board hearing and requested a video 
conference hearing.  In February 1998, the Board REMANDED the 
case to the RO to schedule the veteran for a video conference 
hearing.  In July 1998, the veteran withdrew his request for 
a video conference hearing and requested that the case be 
sent to the Board.  

In an October 1998 decision, the Board determined that the 
veteran's failure to report Social Security income on a more 
timely basis did not constitute fraud, misrepresentation, or 
bad faith and thus, waiver of the recovery of the overpayment 
was not precluded.  The Board REMANDED the case to the RO to 
obtain a more recent financial status report and determine 
whether waiver of recovery of the overpayment was warranted.


FINDINGS OF FACT

1.  The veteran was awarded disability pension in September 
1995.

2.  The RO notified the veteran at the time of the original 
award, as well as in subsequent correspondence, of his 
obligation to immediately notify the VA of any change in 
family income and to report all income.

3.  In an Eligibility Verification Report (EVR) submitted in 
March 1996, the veteran reported that he received Social 
Security income.  In April 1996, the RO determined that the 
veteran began receiving Social Security income in June 1995.

4.  In July 1996, the veteran's disability pension benefits 
were reduced effective June 1, 1995, based on the veteran's 
receipt of Social Security.  This action created an 
overpayment of $6,762.

5.  It is not contrary to equity and good conscience to deny 
a waiver of recovery of the amount of the debt of $6,762, 
resulting from the veteran's overpayment of disability 
pension benefits.


CONCLUSION OF LAW

Recovery of an overpayment of disability pension benefits in 
the amount of $6,762 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 1995, the veteran was awarded disability 
pension.  In award letters, dated in October 1995, the 
veteran was advised that his rate of pension was directly 
related to his income and to notify the VA of any changes in 
income, and that he was to report the total amount and source 
of all income received as failure to do so may result in the 
creation of an overpayment.   

In a March 1996 EVR, the veteran reported that he received 
income from Social Security during the period from 1995 
through March 1996.  In April 1996, the VA received 
information that the veteran began receiving Social Security 
income in June 1995.  In July 1996, the veteran was notified 
that his benefits were being reduced retroactive to June 1995 
due to his receipt of Social Security income.  He was 
thereafter notified of an overpayment in the amount of 
$6,762.

In an August 1996 statement, the veteran reported that his 
only income was VA pension and Social Security and stopping 
his VA pension would result in financial hardship.  The 
veteran's August 1996 financial status report reflected that 
the veteran's total monthly income was $1099, including $412 
from VA.  Total monthly expenses were $872, including $365 
rent, $200 food, $70 utilities and heat, $237 in other living 
expenses, which included cable, telephone, water, and 
electric.  The veteran stated that medical expenses were not 
included in this amount.  Monthly income exceeded monthly 
expenses by $227. 

As noted above, in an October 1996 decision, the Committee 
found bad faith on the part of veteran.  (Subsequently, the 
Board, in its October 1998 decision, determined that the 
veteran's failure to report Social Security income did not 
constitute bad faith.)  In his VA form 9, received in March 
1997, the veteran reported that his VA pension had been 
reduced to $13 due to recoupment of the overpayment and that 
his Social Security income was $702, resulting in total 
monthly income of $715.  He stated that his bills, living 
expenses, and medical expenses exceeded $900 per month.  

In April 1999, the RO requested that the veteran submit a 
current financial status report in order to consider 
entitlement to waiver of the recovery of the overpayment.  
The veteran did not respond.  Evidence of record revealed 
that the RO recouped the amount of the overpayment by 
withholding $412 of the veteran's VA pension from January 
1997 to April 1998, and $170 in May 1998.  Award data of 
record reveals that the veteran's VA pension was increased to 
$432 in December 1997, $489 in December 1998, and $501 in 
December 1999.

In a March 2000, the Committee denied the request for waiver 
on that basis that collection of the debt would not be 
against equity and good conscience.  The Committee determined 
that the veteran was at fault in the creation of the 
overpayment, that there was significant unjust enrichment by 
the veteran, and that recovery of the overpayment did not 
prevent the veteran from meeting the basic necessities of 
life.

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (1999).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994)(citing 38 C.F.R. § 1.965). 

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, or bad faith, 
the request for waiver will be evaluated pursuant to the 
principles of equity and good conscience found in 38 C.F.R. 
§ 1.965(a)(1999).  In applying the equity and good conscience 
standard to a case, the factors to be considered by the 
adjudicator are:  (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his detriment due to his reliance upon receipt of 
VA benefits.  Additionally, the adjudicator must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to the VA.  38 C.F.R 
§ 1.965(a)(1999).

Upon review of the record, the Board notes that the veteran 
has been found to have been somewhat at fault in the creation 
of the overpayment because he failed to inform the RO in a 
more timely manner of his receipt of Social Security income.  
Accordingly, it can be said that it was his actions that 
contributed to the creation of the debt.  There was no fault 
on the part of the VA in the creation of the debt.  
 
The Board also finds that recovery of the debt would not 
nullify the objective for which benefits were intended.  The 
purpose of pension benefits is to provide income to veterans 
who are unemployable by reason of their disabilities and who 
meet certain financial status criteria.  Without the benefit 
of accurate and timely information, the VA is unable to 
determine whether a veteran meets the criteria.  Therefore, 
the Board finds that to recover the overpayment of such 
benefits does not nullify the objective of the payment, as 
the veteran did not provide the information which was 
required to determine his entitlement to the benefits 
received.  The Board further finds that the evidence does not 
show that the veteran incurred a legal obligation or changed 
his position to his detriment in reliance upon the receipt of 
VA benefits.  The Board also finds that failure on the 
veteran's part to make restitution would result in unfair 
gain to him because he would remain in receipt of benefits to 
which he is not legally entitled.

As to his assertion that repayment of the claim would result 
in financial hardship, the Board notes that the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
the basic necessities.  As noted above, an August 1996 
financial status report revealed that the veteran's monthly 
income exceed his expenses by $227.  In his March 1997 VA 
Form 9, the veteran reported that due to the recoupment of 
the overpayment from his pension his expenses exceeded his 
income by approximately $185.  However, as the veteran did 
not delineate his expenses, the Board cannot determine 
whether the $900 in expenses were for basic necessities of 
life.  The Board notes that the RO withheld the majority of 
the veteran's VA pension from January 1997 to May 1998 to 
recoup the overpayment, and thereafter, the veteran's VA 
pension from increased $432 in December 1997 to $501 in 
December 1999.  The Board notes that the RO requested another 
financial status report, but the veteran did not submit one.  

Thus, while the veteran's expenses apparently exceeded his 
income during the period of recoupment, the veteran did not 
submit financial evidence to show he was deprived of the 
basic necessities during this time.  Thereafter, the 
veteran's VA benefits increased, and the Board finds that the 
veteran's income exceeded his expenses.  Thus, the Board 
finds that there was room in the veteran's monthly budget to 
permit repayment of the debt to the Government without 
depriving him of the basic necessities of life and does not 
impose undue financial hardship on them.  

As the Board concludes that the veteran was at fault in the 
creation of the indebtedness in this case and that there is 
no evidence of record that the collection of the indebtedness 
would not deprive the debtor of the basic necessities of the 
life, the Board finds that recovery of the overpayment of 
$6,762 would not be against the principles of equity and good 
conscience.  Accordingly, waiver of recovery of the 
overpayment is denied.  


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $6,762 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

